Citation Nr: 0203201	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  97-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of right pterygium.

2.  Entitlement to service connection for a low back 
disorder, to include discogenic and degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Nydia Gonzalez-Ortiz, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served in the Army National Guard from 1975 until 
his retirement in 1995.  He had several periods of active 
duty for training (ACDUTRA) during his service, with at least 
one period of active duty in 1985.  With respect to the issue 
of service connection for a low back disorder now on appeal, 
the veteran had ACDUTRA from June 26 to July 10, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The medical evidence shows that, with correction by 
glasses, the veteran's best near and distant vision is 20/50 
bilaterally due to age related maculopathy and senile 
cataracts, but not as a residual of the service-connected 
right pterygium.

3.  The competent evidence of record does not show medical 
nexus linking the etiology of the veteran's low back 
disorder, specifically discogenic and degenerative joint 
disease of the lumbar spine shown on x-ray on August 1, 1994, 
to an incident during ACDUTRA service. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of a right pterygium have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.31, 4.84a, 
Part 4, Diagnostic Code 6034-6079 (2001).

2.  A low back disorder, to include discogenic and 
degenerative joint disease of the lumbar spine, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R § 
3.102).

The Board has reviewed the veteran's claims in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims.  The RO's statement and supplemental 
statements of the case clarified what evidence would be 
required to establish an evaluation for the veteran's 
service-connected residuals of a right pterygium in excess of 
that already assigned and to establish service connection for 
a low back disorder, to include discogenic and degenerative 
joint disease of the lumbar spine.  The veteran responded to 
the RO's communications with additional evidence and 
argument, curing (or rendering harmless) any earlier 
notification omissions that the RO may have made.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the VA examinations and medical opinion 
requested and accomplished in connection with these claims.  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record.


Increased initial rating for residuals of a pterygium of the 
right eye

The veteran asserts that an initial compensable disability 
rating is warranted for residuals of a right pterygium.  In 
such cases, VA has a duty to assist the veteran in developing 
facts that are pertinent to this claim.  See generally, VCAA.  
As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, Social 
Security Administration disability records, private medical 
records, and personal statements and evidence submitted by 
the veteran in support of his claim.  The Board is not aware 
of any additional relevant evidence that is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See VCAA.

The veteran is appealing the disability rating assigned 
following an award of service connection.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  In such a case as this it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For rating 
purposes, the evaluation of the same disability under various 
diagnoses is to be avoided. 

The veteran's right pterygium is currently evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 
6034, which provides that the disability is rated for loss of 
vision, if any.  Loss of vision is rated pursuant to 38 
C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  A noncompensable 
evaluation is warranted where vision is 20/40 in both eyes.  
A 10 percent evaluation is warranted where vision is 20/50 in 
one eye and 20/40 in the other eye.  A 10 percent evaluation 
is also warranted where vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079.  The regulations further provide that the 
best distant vision obtainable after best correction by 
glasses will be the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  
See 38 C.F.R. § 4.75.

After careful review of the evidence of record, the Board 
concludes that an initial compensable rating is not warranted 
because the preponderance of the evidence shows that the 
veteran's vision disturbance in the right eye is not caused 
by his service-connected residuals of a right pterygium.  For 
example, according to a February 2000 VA examination report, 
although the veteran was tested to have 20/50 corrected near 
and distant bilateral vision, the VA physician attributed the 
vision disturbance to age related maculopathy and senile 
cataracts.  Significantly, the VA physician specifically 
determined that, although the veteran had sclera thinning in 
the right eye secondary to the pterygium excision, it did not 
decrease his visual acuity.  Therefore, although when 
considered in isolation the veteran's 20/50 corrected 
bilateral vision meet the criteria for a 10 percent rating 
under Diagnostic Code 6034, nevertheless, given that the VA 
physician determined that the residuals of the pterygium 
excision were not the cause of the veteran's 20/50 vision in 
his right eye, a compensable rating is not warranted.  In 
other words, the examiner concluded that the veteran's 20/50 
corrected bilateral vision is due to nonservice-connected 
disorders (maculopathy and senile cataracts) and not the 
service-connected residuals of a right pterygium.

The remaining medical evidence of record, including VA, 
Social Security Administration and private medical records, 
does not contradict the February 2000 VA examination report.  
Without competent medical evidence convincingly rebutting the 
February 2000 VA physician's findings, the Board must find 
that the preponderance of evidence is against the veteran's 
claim for an initial compensable rating for service-connected 
residuals of a right pterygium.

The Board has considered the veteran's hearing testimony 
before two different hearing officers at the RO (in December 
1998 and January 2000), as well as his various written 
statements.  Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed 
above.  It is important to note that, as a lay person 
untrained in the fields of medicine and/or science, the 
veteran is not competent to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran's lay opinion is outweighed by the VA physician's 
expert opinion.  

Accordingly, the Board concludes that the schedular criteria 
for a compensable rating for residuals of a right pterygium 
have not been met at any time during the pendency of this 
claim.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.31, 4.84a, Part 4, Diagnostic Code 6034-6079 (2001).




Service connection for a low back disorder, to include 
discogenic and degenerative joint disease of the lumbar spine

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The Board is not 
aware of any additional relevant evidence that is available 
in connection with this issue on appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.

Under applicable criteria, service connection will be granted 
if it is shown that a veteran has a disability resulting from 
an injury or disease incurred in, or aggravated by, active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  The term 
"active military, naval, or air service" includes: (1) active 
duty, (2) any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and (3) 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (2001); Paulson v. 
Brown, 7 Vet. App. 466 (1995).

Generally, to prove service connection, a veteran must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The mere fact of an injury documented during ACDUTRA is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during ACDUTRA, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b) (2001).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  

A preexisting disease will be presumed to have been 
aggravated by active service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation when the pre-service disability underwent an 
increase in severity during active service.  See 38 C.F.R. § 
3.306(b) (2001).

Neither the presumption of soundness on entrance into 
service, nor the statutory presumption of service incurrence 
of certain chronic disorders manifested to a compensable 
degree within the year after service, applies when service is 
ACDUTRA. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.307, 3.309 
(2001); see Paulson at 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

After careful review of the evidence of record, the Board 
concludes that entitlement to service connection for a low 
back disorder is not warranted because the preponderance of 
the evidence shows that the veteran's current low back 
disorder, to include discogenic and degenerative joint 
disease of the lumbar spine, is not related to the injury 
sustained in July 1994 during ACDUTRA.

The veteran filed a claim in November 1995 for service 
connection for a back disorder that he incurred in the summer 
of 1994 during a period of ACDUTRA.  He did not contend that 
he sustained injury to his low back prior to that time during 
any active duty or reserve duty periods.  Furthermore, 
reports of physical examinations and reports of medical 
history in 1992 and in pre-June 1994, respectively, show no 
indication of findings or complaints of a back problem. 

A Report of Investigation and Line of Duty Determination (DD 
Form 261) dated in January 1995 shows that on July 1, 1994, 
while on annual training from June to July 1994, the veteran 
tripped on a piece of steel on the floor "hurting both knees 
and his back part."  A medical report from that period shows 
that the veteran complained of an injury while working in 
which he sustained trauma to the low back and hurt his knees.  
On July 3, 1994, he complained of lumbosacral pain.  On July 
5, 1994, he was put on profile due to low back and knee 
injuries.  On August 1, 1994, he reported to sick bay.  
Lumbar paraspinal muscle spasm was noted.  An x-ray of the 
lumbosacral spine on August 1, 1994 shows loss of disc space 
height at the L4-5 levels, which might be acquired, and mild 
degenerative changes.  On August 31, 1994, the veteran 
complained of pain in the low back.  The assessment was 
degenerative joint disease of the lumbosacral spine and 
bilateral lumber muscle spasm.

In January 1995, it was noted that there was no evidence of 
herniation at the L5-S1 level; a small spur was observed, due 
to early degenerative sacroiliitis.  The assessment was 
degenerative sacroiliitis.  A report of x-ray studies in 
October 1995 showed mild lumbosacral spondyloarthritis and 
osteophytosis.  A VA examination in December 1996 interpreted 
November 2, 1994 tests as showing no evidence of herniation; 
evidence of degenerative sacroiliitis was noted.  Also, an 
analysis of medical tests dated on August 1, 1994, were 
interpreted in December 1996 as showing mild degenerative 
joint disease of the lumbar spine.

A Social Security disability report showed a diagnostic 
impression of lumbosacral radiculopathy, low back pain, and 
noted x-ray findings of probable disc disease of the L5-S1 
and slight spondylosis of the lumbar spine.  March 1998 x-
rays by VA were reported as showing degenerative disc disease 
at L5-S1 and spondylitic changes of the lumbar spine.  X-rays 
in September 1999 were interpreted as showing early lumbar 
spondylosis and a suggestion of a herniated nucleus pulposus 
at L5-S1.

According to a February 2001 VA examination report, the VA 
examiner diagnosed the veteran with lumbar disc disease.  In 
the February 2001 VA examination report the VA physician 
noted that he had reviewed the claims folder and service 
medical records carefully and provided the following medical 
observations.  According to a service record (DD Form 261), 
the veteran fell during annual training from June to July 
1994.  According to an August 1, 1994 service x-ray study the 
veteran had loss of disc space height at the L4-5 and L5-S1, 
which may have been acquired, along with mild degenerative 
joint disease.  According to an October 1994 VA x-ray report, 
the veteran had mild lumbosacral spondyloarthrosis with 
posterior osteophytosis at L3-4, L4-5, and L5-S1 disc spaces 
compatible with radiculopathy at the described disc spaces 
until proven otherwise.  According to a November 1994 VA 
computerized tomography (CT) scan, taken four months after 
the injury, there was no evidence of discogenic disease or 
disc herniation.  The only positive finding was a 
degenerative sacroiliitis.  The CT scan showed a small spur 
at a portion of the sacroiliac joints, bilaterally, on the 
basis of early degenerative sacroiliitis.

The February 2001 VA physician further noted that a magnetic 
resonance imaging (MRI) or a CT scan is the preferred choice 
for determining discogenic disease of the lumbar spine and 
that plain x-rays were good for observing osteoarthritis, 
fractures, subluxations, bony defects and diminished disc 
space, which could be due to the loss of water from the discs 
secondary to the natural process of aging.  Based on his 
examination of the veteran and the record, the VA physician 
opined that the findings noted on the August 1, 1994 x-ray 
results, previously described as discogenic and mild 
degenerative joint disease of the lumbar spine, were not 
related to the injury in documented in July 1994.  
Specifically, the VA physician elaborated that the veteran's 
present disc disease was not related to the injury in July 
1994 when the veteran fell down during ACDUTRA training 
because, as seen on the November 1994 CT scan (which as noted 
by the VA examiner is the preferred method over x-rays for 
diagnosing discogenic disease) taken approximately four 
months after the fall, there was no evidence of discogenic 
disease.  

As a result, in light of the foregoing findings, the Board 
finds this February 2001 examination report compelling 
because it thoroughly and persuasively shows, based on a 
review of the record, that the veteran did not incur or 
aggravate a low back disorder, to include discogenic and 
degenerative joint disease of the lumbar spine, during 
ACDUTRA service in July 1994.  

Moreover, there is no other post-service medical evidence of 
record that contradicts the February 2001 VA physician's 
findings.  In other words, there is no medical opinion that 
links the veteran's current low back disorder to the July 
1994 injury.  On the contrary, although the remaining post-
service medical evidence shows that the veteran currently has 
a low back disorder, essentially diagnosed as lumbar disc 
disease, there is no persuasive medical opinion that links 
the veteran's current low back disorder to the accident in 
July 1994.  

The Board has considered the evidence of record that favors 
the veteran's claim for service connection for a low back 
disorder, which essentially is comprised of the veteran's 
testimony in December 1998 and January 2000, as well as 
various written statements provided by the veteran and his 
military buddies.  Cumulatively, the veteran and his buddies 
essentially contend that he injured his back when he fell in 
July 1994, which resulted in his current low back disorder.  
The Board does not dispute that the veteran fell in July 1994 
and was diagnosed with low back pain at that time.  For 
example, according to the DD Form 261, the veteran fell in 
July 1994 and was diagnosed with lumbosacral pain, to include 
several other disorders.  

Nevertheless, the Board finds that this favorable evidence is 
outweighed by the unfavorable evidence because the February 
2001 VA physician specifically discussed the veteran's 
service medical records that documented the July 1994 
accident and explained why the current low back disorder was 
not related to ACDUTRA service.  It is important to note 
that, as lay people untrained in the fields of medicine 
and/or science, the veteran and his buddies are not competent 
to render medical opinions.  See Espiritu, 2 Vet. App. 494-95 
(1992).  Therefore, although the veteran asserts that 
entitlement to service connection is warranted for a low back 
disorder because he fell during ACDUTRA in July 1994, that he 
was treated at that time for low back pain, and that he is 
now diagnosed with a low back disorder, the preponderance of 
the evidence of record is against his claim because there is 
no medical opinion that refutes the February 2001 VA 
physician's conclusion.  In other words, there is no medical 
nexus opinion of record that links the veteran's current low 
back disorder to the injury complained of in service.  
Therefore, based on the February 2001 VA physician's 
conclusions, the Board finds that the preponderance of the 
evidence is against this claim.

The Board has also considered the VA and non-VA post-service 
medical evidence and Social Security Administration records.  
These records, however, do not rebut the February 2000 VA 
physician's findings.  The Board notes, however, that there 
is an October 1997 medical examination report that was 
apparently used by the Social Security Administration in its 
decision to grant Social Security disability benefits in 
October 1999.  The October 1997 medical examination report is 
handwritten in Spanish, and the Board has had the document 
translated into English.  According to the translated report, 
the Board notes that portions of the report were deemed to be 
illegible by the translator.  In other words, the translator 
could not decipher certain parts of the doctor's handwriting.  
For example, according to the translation, although the 
doctor indicated that the veteran's low back disorder was 
associated with a specific event, the handwriting was 
illegible with respect to the specific event.  Therefore, it 
is unclear what event the doctor was referring to in his 
report.  

Nevertheless, even if the Board were to assume that the 
illegible handwriting reflected that the doctor had linked 
the veteran's current low back disorder to the July 1994 
accident, the Board would still find that this evidence was 
outweighed by the February 2001 VA examination report for the 
following reasons.  First, the February 2001 VA physician 
reviewed the entire evidence of record, to include the 
veteran's service medical records, whereas the October 1997 
examiner did not.  Second, as discussed above, the VA 
physician listed specific reasons why the veteran's current 
low back disorder was not caused by the accident in July 
1994, citing specific service and post-service medical 
evidence.  Therefore, the Board finds that the credibility of 
the February 2001 VA physician's findings outweighs those of 
the October 1997 examiner because it was based on the entire 
evidence of record.

Evidence received by the Board in March 2002 include the 
veteran's contentions regarding his disabilities, with 
comments regarding the Social Security award he received 
because of his disability, and a duplicate copy of a DD Form 
261 submitted by his attorney.  The Board notes that the 
Social Security award decision in October 1999 is of record.  
In the decision, the Administrative Law Judge reported that 
"The claimant (veteran) filed an application for a period of 
disability . . . alleging disability since May 1, 1997 
because of physical and mental conditions."  The decision 
noted that the veteran had "severe lower back pain, diabetes 
mellitus, lumbosacral radiculopathy, disc herniation at the 
L5-S1 level by CT scan, neuropathy and degenerative joint 
disease of the lumbosacral spine for which he has been under 
treatment at the Veterans Administration health facilities . 
. . . "  The Board is aware of the Social Security award and 
the of the veteran's current back disabilities.  However, 
this evidence still fails to relate current back 
difficulties, which contributed to the disability for which 
Social Security was awarded, to an incident of military 
service.

The DD Form 261 provided by the veteran's attorney, which was 
previously of record, has a notation toward the bottom of the 
form as follows:  "Approved:  IN LINE OF DUTY - EPTS - 
AGGRAVATION."  The attorney cites this as evidence that a 
back disability was aggravated during service.  However, the 
information provided on the form shows that it was reported 
that the veteran, in July 1994 while on training, "tripped 
on a piece of steel that was laying in the floor and hurting 
both (k)nees and his back part."  An investigation revealed 
records from 1976 to 1987 that showed pain of the left knee, 
pain of the right knee and edema of the neck.  It is clear 
that the "aggravation" noted of the form referred to 
aggravation of the earlier complaints.  An earlier back 
complaint is not referenced.  (The Board notes that the 
veteran is service connected for residuals of a left knee 
injury.)  Moreover, this information was considered by the VA 
physician reviewing the record, as discussed earlier in this 
decision, and does not relate current back disability to an 
incident occurring while the veteran was on military duty.

Given that the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  VCAA; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation for residuals of a right 
pterygium, currently evaluated as noncompensably disabling, 
is denied.

Service connection for a low back disorder, to include 
discogenic and degenerative joint disease of the lumbar 
spine, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

